Title: From Thomas Jefferson to Samuel Huntington, 15 June 1780
From: Jefferson, Thomas
To: Huntington, Samuel



Sir
Richmond June 15. 1780.

  I received your Excellency’s letter inclosing a resolution of Congress of the 5th. inst. for the establishment of a line of expresses from Cape Henry to Philadelphia. I had before on the request of General Washington formed such a line from Cape Henry to this place. I therefore thought it better to execute your desire by continuing the line from this place Northwardly, as it would save expence by availing you of what had been done before, and will probably render the conveyances more certain and expeditious than they would be were they to cross the bay to Cape Charles, or to cross James river to Hampton. The incertainty of the former passage is well known to all; and the latter ferriage is of eighteen miles, which frequently employs a day in the passage. I am forming a like line from this place to the neighborhood of the enemy’s army in Carolina, sending thither a confidential and judicious person to collect and to convey intelligence of their movements and to continue there so long as their operations shall be so very interesting as they are at present. I mention this latter circumstance to your Excellency because before the receipt of your letter I had made it the ground of a suggestion to General Washington whether it might not be proper (in order to give him the benefit of our Southern communications) to establish such a line from hence Northwardly. Congress having in the mean time desired the establishment of such a line, I am only to submit to them whether when the communication from cape Henry to this place shall be rendered unnecessary by the arrival of the French fleet, it may not still be expedient to continue for a time the riders from hence to Philadelphia. These riders being stationed at distances not too great for a horse to pass without rest, and being ordered to travel by night and by day without regard to weather, I shall hope will convey intelligence at the rate of 120 miles the twenty four hours, which is a  much greater dispatch than can be expected from the post, should a post be established on this road.
With the highest sentiments of respect I have the honor to be Your Excellency’s Most obedient & most humble servt.,

Th: Jefferson

